DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 recites “configured rotate” in line 4.  Correction is suggested to “configured to rotate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the traversing auger” which lacks proper antecedent basis in the claims.
Claims 6 and 15 recite “the operator which lacks proper antecedent basis in the claims.  Claim 7 is dependent on indefinite claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4, 5, 10, 11, 13, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollenberg (US 2011/0164952 A1).
Consider claim 1.  Hollenberg teaches a bulk material tender comprising:  a mobile frame (100) having a left side and a right side; a hopper (130) disposed on the mobile frame; and a discharge system (110) configured to discharge particulate matter from the hopper toward a target location, said discharge system including a discharge auger (see paragraph [0017], line 5 and fig. 2) presenting a proximal end (proximate 122) and a distal end (proximate 112); a deploying actuator (160) configured to selectively emplace the discharge auger in a stowed orientation and a deployed orientation, wherein the distal end is adjacent to the hopper in the stowed orientation (see paragraph [0018], lines 10-13); and a positioning actuator (140) configured to selectively emplace the discharge auger along the left side and the right side of the mobile frame (see figs. 1 and 4).
Consider claim 2.  Hollenberg teaches that the mobile frame is a trailer (see fig. 1) configured to be pulled.
Consider claim 4.  Hollenberg teaches that the discharge auger includes an auger body and a tube, wherein the auger body is disposed within the tube, wherein the auger body is configured rotate relative to the tube so as to transfer particulate matter from the proximal end toward the distal end of the discharge auger (see paragraph [0017], line 5 and fig. 2).
Consider claim 5.  Hollenberg teaches that the discharge auger includes:  a dual chute assembly (segments of 110) configured to discharge the particulate matter toward the left side and the right side based at least in part on a position of the positioning actuator (see figs. 1 and 4).
Consider claim 10.  Hollenberg teaches a traversing auger (122) configured to transfer particulate matter from the hopper to the discharge auger.
Consider claim 11.  Hollenberg teaches that the deploying actuator is hydraulic linear actuator (160) associated with a central pivot, wherein the deploying actuator is secured to a proximal mount (end of 160 proximate 122) that is secured to a rotating tube segment of the traversing auger, wherein the deploying actuator is secured to a distal mount (end of 160 proximate 162) that is secured to the discharge auger.
Consider claim 13.  Hollenberg teaches a discharge system (110) configured to discharge particulate matter from a hopper (130) toward a target location, said discharge system comprising:  a discharge auger (see paragraph [0017], line 5 and fig. 2) presenting a proximal end (proximate 122) and a distal end (proximate 112); a deploying actuator (160) configured to selectively emplace the discharge auger in a stowed orientation and a deployed orientation, wherein the distal end is adjacent to the hopper in the stowed orientation (see paragraph [0018], lines 10-13); and a positioning actuator (140) configured to selectively emplace the discharge auger along the left side and the right side of the hopper (see figs. 1 and 4).
Consider claim 14.  Hollenberg teaches that the deploying actuator is a hydraulic linear actuator (160) associated with a central pivot, wherein the deploying actuator is secured to a proximal mount (end of 160 proximate 122) that is secured to a rotating tube segment of the hopper, wherein the deploying actuator is secured to a distal mount (end of 160 proximate 162) that is secured to the discharge auger.
Consider claim 16.  Hollenberg teaches a method of discharging particulate matter from a hopper (130) of a bulk material tender (100) having a first side and a second side, the method comprising:  deploying, via a deploying actuator (160), a discharge auger (auger of 110; see paragraph [0017], line 5 and fig. 2) from a stowed position adjacent to the hopper on the first side to a deployed position (see paragraph [0018], lines 10-13); rotating, via a positioning actuator (140), the discharge auger to a first discharging position on the first side (see fig. 1); rotating, via the positioning actuator, the 
Consider claim 17.  Hollenberg teaches that at least a portion of the steps are performed while the bulk material tender is moving (see paragraph [0016], lines 11-19).
Consider claim 18.  Hollenberg teaches activating a traversing auger (122) of the hopper, such that the traversing auger moves the particulate matter toward the discharge auger
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hollenberg (US 2011/0164952 A1) in view of Mulder et al. (US 9,061,834 B2), hereafter referred to as Mulder.
Consider claim 3.  As best understood in view of the 35 U.S.C. 112 rejection above, Hollenberg teaches that when the discharge auger is in the deployed position, the discharge auger is substantially perpendicular to the traversing auger (see fig. 3).  Hollenberg does not teach that when the discharge auger is in the stowed position, the discharge auger is substantially parallel to the traversing auger.  Mulder teaches a discharge auger (104) which is substantially parallel to a traversing auger (214) in a stowed position (see fig. 2).  It would have been obvious to a person having ordinary skill in the art to modify Hollenberg’s discharge auger to be parallel to the traversing auger in the stowed position as taught by Mulder in order to be able to make the discharge auger longer to reach more distant target locations.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hollenberg (US 2011/0164952 A1) in view of Winsnes et al. (US 10,390,489 B2), hereafter referred to as Winsnes.
Consider claim 8.  Hollenberg teaches hydraulic actuation, but does not explicitly teach a rotary actuator and a worm drive.  Winsnes teaches that a positioning actuator which is a rotary actuator, wherein the positioning actuator includes a worm drive powered by a motor (see column 7, lines 23-24).  It would have been obvious to a person having ordinary skill in the art to modify Hollenberg’s positioning actuator to be a rotary actuator and worm drive as taught by Winsnes in order as a matter of simple substitution of known actuating means with the predictable result of shifting the position of the discharge auger from one side to the other side.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hollenberg (US 2011/0164952 A1) in view of Engle et al. (US 9,090,198 B2), hereafter referred to as Engle.
Consider claim 9.  Hollenberg does not explicitly teach a chain-sprocket rotator.  Engle teaches a positioning actuator which is a chain-sprocket rotator (see fig. 15), wherein the chain-sprocket rotator includes a chain drive (264, 266, 268) powered by a hydraulic motor (258).  It would have been obvious to a person having ordinary skill in the art to modify Hollenberg’s positioning actuator to be a chain-sprocket rotator as taught by Engle in order as a matter of simple substitution of known actuating means with the predictable result of shifting the position of the discharge auger from one side to the other side.
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hollenberg (US 2011/0164952 A1) in view of Bonefas et al. (US 9,457,971 B2), hereafter referred to as Bonefas.
Consider claims 12 and 20.  Hollenberg does not explicitly teach a lighting system as claimed.  Bonefas teaches a lighting system configured to illuminate a target location (14; see column 5, lines 58-61).  It would have been obvious to a person having ordinary skill in the art to modify Hollenberg’s .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hollenberg (US 2011/0164952 A1) in view of Yoder et al. (US 7,938,613 B2), hereafter referred to as Yoder.
Consider claim 19.  Hollenberg teaches a dual chute assembly (segments of 110), but does not explicitly teach a chute cover.  Yoder teaches removing a chute cover (42) from a chute assembly such that the chute assembly discharges toward a second side (see figs. 3 and 5).  It would have been obvious to a person having ordinary skill in the art to modify Hollenberg’s dual chute assembly with a chute cover as taught by Yoder in order to selectively close the distal end of the discharge auger to prevent unwanted spillage.
Allowable Subject Matter
Claims 6, 7, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various bulk material discharge systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652